EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Bonnamy on February 11, 2022.

The application has been amended as follows: 
1.  (Currently Amended)	A vehicle display control device configured to control a display image, the display image to be displayed by a display device, the display device installed in a vehicle, the vehicle display control device comprising:
a processor; and
a memory comprising instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
	when the vehicle is  in a normal condition based on at least one of a vehicle state or an ambient state of the vehicle:	
		performing processing for reducing visual recognition of a first captured image by a first level for an occupant of the vehicle, the first captured image being captured by at least one image-capturing device installed on the vehicle, the first captured image having a first angle of view in a left-right direction of the vehicle; and

when the vehicle is in a caution condition based on the at least one of the vehicle state or the ambient state of the vehicle:
		performing processing for reducing visual recognition of a second captured image by a second level for the occupant of the vehicle, the second level being lower than the first level, the second captured image being captured by the at least one image-capturing device installed on the vehicle, the second captured image having a second angle of view in the left-right direction of the vehicle, the second angle being greater than first angle; and
		outputting the second captured image in which the visual recognition is reduced by the second level.

23.  (Currently Amended)	The vehicle display control device according to claim 1,
wherein the vehicle display control device sets the first angle of view in the left-right direction of the vehicle, on the at least one image-capturing device, when the vehicle is  in the normal condition based on the at least one of the vehicle state or the ambient state of the vehicle, and
the vehicle display control device sets the second angle of view in the left-right direction of the vehicle, on the at least one image-capturing device, when the vehicle is in the caution condition based on the at least one of the vehicle state or the ambient state of the vehicle.
27.  (Currently Amended)	A display control method for controlling a display image, the display image to be displayed by a display device, the display device installed in a vehicle, the display control method comprising:
determining that the vehicle is  in a normal condition based on at least one of a vehicle state or an ambient state of the vehicle and, in response to the determining that the vehicle is in the normal condition:
	performing processing for reducing visual recognition of a first captured image by a first level for an occupant of the vehicle, the first captured image being captured by at least one image-capturing device installed on the vehicle, the first captured image having a first angle of view in a left-right direction of the vehicle; and
	outputting the first captured image in which the visual recognition is reduced by the first level; and
determining that the vehicle is in a caution condition based on the at least one of the vehicle state or the ambient state of the vehicle and, in response to the determining that the vehicle is in the caution condition:
	performing processing for reducing visual recognition of a second captured image by a second level for the occupant of the vehicle, the second level being lower than the first level, the second captured image being captured by the at least one image-capturing device installed on the vehicle, the second captured image having a second angle of view in the left-right direction of the vehicle, the second angle being greater than first angle; and


30.  (Currently Amended)	The display control method according to claim 27, further comprising:
setting the first angle of view in the left-right direction of the vehicle, on the at least one image-capturing device, when the vehicle is  in the normal condition based on the at least one of the vehicle state or the ambient state of the vehicle; and
setting the second angle of view in the left-right direction of the vehicle, on the at least one image-capturing device, when the vehicle is in the caution condition based on the at least one of the vehicle state or the ambient state of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        




February 11, 2022